                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE


UNITED STATES OF AMERICA,               )
                                        )
                  Plaintiff,            ) Civil Action Number: 2:10-CV-00121-TSZ
                                        )
            and                         )
                                        )     STIPULATION AND ORDER
STATE OF ILLINOIS,                      )
                                        )
                  Plaintiff-Intervenor, )
                                        )
            v.                          )
                                        )
ARDAGH GLASS INC. (formerly known )
as SAINT-GOBAIN CONTAINERS, INC.), )
                                        )
                  Defendant.            )
____________________________________)


                             MODIFICATION TO CONSENT DECREE
       WHEREAS, the United States of America (“United States”), the State of Illinois

(“Illinois”), and Ardagh Glass Inc. ( formerly known as Saint-Gobain Containers, Inc.)

(“Ardagh”) are Parties to a Consent Decree entered by this Court on May 7, 2010 (the

“Consent Decree”);

       WHEREAS, the Consent Decree requires Ardagh to install emission control systems

and to achieve compliance with emission limits at specified glass melting furnaces located at

Ardagh’s container glass manufacturing facilities, including a facility in Lincoln, Illinois

(“Lincoln Facility”), as more specifically described in the Consent Decree;
       WHEREAS, Paragraph 7, Table 2 of the Consent Decree requires Ardagh to install

an Oxyfuel Furnace as nitrogen oxides (NOx) emission control technology at the Lincoln

Facility by December 31, 2018;

       WHEREAS, Paragraph 102 of the Consent Decree provides Ardagh with the option to

forego its obligation to install or continue to operate controls at a furnace as otherwise

required by Paragraph 7 of the Consent Decree, if Ardagh permanently ceases operating the

furnace.

       WHEREAS, Ardagh has decided to permanently cease operation of the Furnace at the

Lincoln Facility and, therefore, would not be required to install emission controls on that

Furnace.

       WHEREAS, Ardagh has asserted that it needs additional time beyond the current

December 31, 2018 compliance date in order to effectuate an orderly cessation of operations

while meeting customer expectations;

       WHEREAS, the Parties recognize and agree that, as an extension of the compliance

schedule will result in emissions of NOx at Lincoln, Illinois which would otherwise be

controlled by the emissions controls required by the Consent Decree, performance of

additional environmentally beneficial projects by Ardagh in Illinois is appropriate;

       WHEREAS, Plaintiffs and Defendant have agreed that resolution of the potential

dispute regarding modification of the Consent Decree and the compliance schedule is in the

public interest and will best serve the goal of the Consent Decree to achieve air quality

improvements, and that entry of this Modification to Consent Decree is the most appropriate

means of resolving the dispute;




                                                  2
       WHEREAS, the United States, Illinois, and Ardagh therefore wish to (1) modify

Paragraph 7, Table 2 of the Consent Decree to adjust the compliance schedule and (2) add the

Illinois Environmental Projects as Section XXVIII to this Consent Decree;

       WHEREAS, Paragraph 99 of the Consent Decree requires that this Modification be

approved by the Court before it is effective;

       WHEREAS, the Parties recognize, and the Court by entering this Modification to

Consent Decree finds, that this Modification to Consent Decree has been negotiated by the

Parties in good faith and will avoid litigation between the Parties and that this Modification to

Consent Decree is fair, reasonable and in the public interest.

       NOW THEREFORE, the United States, Illinois, and Ardagh hereby agree that, upon

approval of this Modification by the Court, the Consent Decree shall be modified to read as

follows:

       Paragraph 6 of the Consent Decree is hereby amended and restated as follows:

       aaa.    “SGCI” shall mean Saint-Gobain Containers, Inc. (now known as Ardagh).

       kkk.    “Ardagh” shall mean Ardagh Glass Inc. ( formerly known as Saint-Gobain

Containers, Inc.).




       Paragraph 7, Table 2 of the Consent Decree is hereby amended and restated as follows:


           Facility and Furnace       Controls                      Deadline
           Number
           Pevely #21                 Oxyfuel Furnace               December 31, 2009
           Ruston #2                  OEAS                          December 31, 2009
           Wilson #29                 Oxyfuel Furnace               December 31, 2009
           Port Allegany #1           OEAS                          December 31, 2010
           Ruston #1                  OEAS                          December 31, 2010
           Milford #15                Oxyfuel Furnace               December 31, 2010


                                                 3
           Milford #16               Oxyfuel Furnace                December 31, 2015
           Wilson #28                Oxyfuel Furnace                December 31, 2011
           Dunkirk #2                Oxyfuel Furnace                December 31, 2012
           Seattle #4                OEAS                           December 31, 2012
           Waxahachie                Oxyfuel Furnace                December 31, 2013
           Henderson #2              OEAS                           December 31, 2013
           Madera #1                 Oxyfuel Furnace                December 31, 2014
           Pevely #20                Oxyfuel Furnace                December 31, 2013
           Dunkirk # 1               Oxyfuel Furnace                December 31, 2013
           Port Allegany #3          OEAS                           December 31, 2013
           Dolton #1                 SCR                            December 31, 2014
           Dolton #2                 SCR                            December 31, 2014
           Dolton #3                 SCR                            December 31, 2014
           Burlington #6             Oxyfuel Furnace                December 31, 2015
           Burlington #7             Oxyfuel Furnace                December 31, 2015
           Seattle #5                Oxyfuel Furnace                December 31, 2015
           Seattle #3                Oxyfuel Furnace                December 31, 2016
           Henderson #1              Oxyfuel Furnace                December 31, 2016
           Seattle #2                Oxyfuel Furnace                December 31, 2017
           Sapulpa #51               OEAS                           December 31, 2018
           Sapulpa #52               OEAS                           December 31, 2018
           Lincoln                   Permanent Cessation of         June 30, 2019; (Ardagh shall
                                     Furnace Operation              submit an application to
                                                                    withdraw its Title V permit
                                                                    effective June 30, 2019 by
                                                                    the earlier of May 15, 2019
                                                                    or 30 days prior to the
                                                                    Permanent Cessation of
                                                                    Furnace Operations)
           Sapulpa #50               OEAS                           December 31, 2018


       Section XXVIII (Illinois Environmental Project) is added to the Consent Decree as

follows:

                   XXVIII. ILLINOIS ENVIRONMENTAL PROJECTS

       118.    Illinois Environmental Projects – In accordance with the requirements set forth

in this Section, within one (1) year after entry of the Modification to the Consent Decree,

Ardagh shall complete the following projects, spending not less than $255,000 in actual costs

unless the Furnace at the Lincoln Facility is permanently shut down prior to June 30, 2019 in


                                                 4
which case the actual costs to be expended by Ardagh shall be reduced by $1,500 for each day

between the date of shutdown and June 30, 2019, subject to the conditions in Paragraphs

118.a and 118.b.

              a.        Dolton Facility Energy Efficiency Project: Ardagh shall implement a

       project to upgrade lighting at the Dolton Facility to increase energy efficiency, the

       costs of such project shall not be less than $127,500 or such lesser amount as

       determined under this Section for cessation of operations of the Furnace prior to

       June 30, 2019.

              b.        Public Energy Efficiency Projects: Ardagh shall expend at least 50%

       of the project costs under this Paragraph on energy efficiency projects benefiting the

       Village of Dolton, Illinois and the City of Lincoln, Illinois, as approved by Illinois

       EPA (“Third Party Projects”). Ardagh shall allocate the Third Party Projects equally

       between the Village of Dolton and the City of Lincoln. Notwithstanding any reduction

       in the project costs under this Paragraph for early cessation of operations, Ardagh shall

       expend at least $100,000 for the combined Third Party Projects.

              c.        In the event that Ardagh has not spent the required actual costs on the

       above projects, pursuant to the aforementioned terms, within one (1) year after entry

       of this Modification to the Consent Decree, Ardagh shall pay the difference between

       its actual costs and $255,000 (or such lower amount in the event that Ardagh ceases

       operations prior to June 30, 2019) to the Illinois EPA for deposit in the Environmental

       Protection Trust Fund (“EPTF”), in accordance with the procedure in Paragraph 19 of

       the Consent Decree, by March 1, 2020. Failure to timely pay said amount by March 1,

       2020 shall result in a stipulated penalty of the outstanding amount owned plus $1,000



                                                  5
       per Day for each Day that the payment is late.

       119.    By signing this Modification to the Consent Decree, Ardagh certifies that it is

not required, and has no liability under any federal, State, regional, or local law or regulation

or pursuant to any agreements or orders of any court, to perform or develop the projects

identified in Paragraph 118 above. Ardagh further certifies that it has not applied for or

received, and will not in the future apply for or receive: (i) credit as a Supplemental

Environmental Project or other penalty offset in any other enforcement action for the projects

set forth in Paragraph 118 above; (ii) credit for any emissions reductions resulting from the

projects set forth in Paragraph 118 above in any federal, State, regional, or local emissions

trading or early reduction program; (iii) a deduction from any federal, State, regional, or local

tax based on its participation in, performance of, or incurrence of costs related to the projects

set forth in Paragraph 118 above.

       120.    Ardagh shall include in the next two reports due under Section IX reports for

the projects being performed pursuant to this Section. Such reports shall contain the following

information with respect to each of the projects:

               a.      A detailed description of the project as implemented;

               b.      An itemized list of actual costs expended, excluding any Ardagh

personnel costs in overseeing the implementation of the Illinois Environmental Projects; and

               c.      In the report due March 1, 2020, a certification that the Illinois

Environmental Projects have been fully implemented pursuant to the provisions of this

Modification to Consent Decree.




                                                    6
       The undersigned representatives are fully authorized to enter into the terms and

conditions of this Modification. This Modification may be executed in several counterparts,

each of which will be considered an original. Pursuant to Paragraph 99 of the Consent

Decree, the effective date of this Modification shall be the date it is approved by the Court.



                                          ORDER

       Pursuant to the stipulation and consent of the United States, the State of Illinois, and

Ardagh Glass Inc., the agreed motion, docket no. 95, to modify Consent Decree, docket

nos. 53-3, 53-4, and 54, is GRANTED, and it is:

       ORDERED, ADJUDGED, and DECREED that the foregoing Modification to the

Consent Decree is hereby APPROVED and entered as a final order of this Court.



            Dated this 30th day of April, 2019.



                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge




                                                  7
WE HEREBY CONSENT to the foregoing Modification to the Consent Decree entered in United
States ofAmerica, et al., v. Ardagh Glass Inc., Civil Action Number 2:10-CV-00121-TSZ on May 7,
zoia.


                                                 FOR THE UNITED STATES OF AMERICA:



                                                                    ~~~~N~
Date:
                                                 J         BOSSERT CLARK
                                                  s s a t Attorney General
                                                    ironmenta! and Natural Resources Division
                                                 United States Department ofJustice



Date:    ~ ~ ~ ~ ~O
                  '                                          ~`~
                                                              SPECTOR

                                                               and Natural Resources Division
                                                               ~t of Justice
                                                 P.~~C 7611
                                                 Ben Franklin Station
                                                 Washington, D.C. 20044-7611
                                                (202)514-4432
                                                jeffrey.spector~a'.usdoj.gov
